Citation Nr: 1708691	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  10-19 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date prior to March 19, 2009, for the award of a 20 percent rating for instability of the left knee.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from May 1982 to April 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  By that decision, the RO continued a prior 10 percent rating for painful and limited motion associated with post-operative osteochondritis dissecans of the left knee, but awarded a separate 20 percent rating for instability of the left knee, effective March 19, 2009.  The Veteran has perfected an appeal with respect the matter of his entitlement to an effective date prior to March 19, 2009, for the 20 percent rating.

In January 2016, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing held at the RO.  A transcript of that hearing has been associated with the record.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDINGS OF FACT

1.  The Veteran filed a claim for increased rating for post-operative osteochondritis dissecans of the left knee on November 30, 2007; while that claim was pending, the RO, in May 2009, awarded a separate 20 percent rating for instability of the knee, effective March 19, 2009.

2.  The evidence does not establish that instability of the left knee was present prior to March 19, 2009.


CONCLUSION OF LAW

The criteria for an effective date prior to March 19, 2009, for the award of a 20 percent rating for instability of the left knee have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish an effective date prior to March 19, 2009, for the award of a 20 percent rating for instability of the left knee.  He believes that the award should be made effective from November 30, 2007, when he filed the underlying claim for increased rating.

I.  Preliminary Matters

As an initial matter, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions with respect to the matter herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.103, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board acknowledges that the Veteran's representative reported in 2011 that the Veteran had been awarded "state disability" benefits.  However, it appears from the context of the representative's statements that the benefits were awarded as a result of impairment and unemployment following the Veteran's total left knee arthroplasty in December 2010.  Because the current appeal turns on the nature of the Veteran's left knee impairments as they existed prior to March 19, 2009, it does not appear that the records underlying the award of the disability benefits in question would be relevant to the matter on appeal.  As such, there is no need to obtain them.  See, e.g., Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).


II.  The Merits of the Veteran's Appeal

Disability evaluations are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the evaluations to be assigned to the various disabilities.

Knee disabilities manifested by limitation of motion are evaluated under the criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Knee disabilities manifested by recurrent subluxation and lateral instability are evaluated in accordance with the criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Separate evaluations may be assigned for non-overlapping manifestations of knee disability.  See, e.g., 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); VAOPGCPREC 9-2004, 69 Fed. Reg. 59,990 (Oct. 6, 2004) (separate ratings for limitation of flexion and extension of the knee); VAOPGCPREC 9-98, 63 Fed. Reg. 56,703-04 (Oct. 22, 1998) (separate ratings for instability and limitation of motion); VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (Dec. 1, 1997) (to the same effect).  However, the combined evaluation for the affected leg cannot exceed the rating for amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.

The general rule with respect to the effective date of an award of increased compensation is that the effective date of such an award "shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  See 38 C.F.R. § 3.400(o)(1) (to the same effect).  An exception to this rule applies under circumstances where evidence demonstrates a factually ascertainable increase in disability during the one-year period preceding the date of receipt of a claim for increased compensation.  In that situation, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2).  See 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).  In all other cases, the effective date will be the "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1).  See VAOPGCPREC 12-98 (Sept. 23, 1998).

In the present case, the record reflects that the Veteran filed a claim for increased rating for post-operative osteochondritis dissecans of the left knee on November 30, 2007.  In May 2009, while the claim for increase was pending, the RO awarded a separate 20 percent rating for instability of the left knee, effective March 19, 2009, under 38 C.F.R. § 4.71a, Diagnostic Code 5257, based on a VA treatment record of that date reflecting a finding of possible (+/-) instability.

Following a thorough review of the record, and the applicable law and regulations, it is the Board's conclusion that the preponderance of the evidence is against the assignment of an effective date prior to March 19, 2009, for instability of the left knee.  Although the Veteran believes that the award should be made effective from November 30, 2007, and has submitted medical evidence to support the general proposition that the problems with his left knee have been long-standing, the evidence does not establish that instability of the left knee was present prior to March 19, 2009.

To the contrary, it was specifically noted on VA examination in April 2008 that Lachman's and drawer tests on the left knee were negative and that the ligaments were stable.  Subsequent VA treatment records pertaining to the knee, dated in November 2008 and December 2008, likewise contain no objective findings of instability.  The earliest evidence of instability pertinent to the November 2007 claim for increase is contained in the March 19, 2009, VA treatment record.  As such, there is no basis for assigning an effective date prior to March 19, 2009, for the award in question.  The appeal must be denied.





						(CONTINUED ON NEXT PAGE)


ORDER

An effective date prior to March 19, 2009, for the award of a 20 percent rating for instability of the left knee is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


